office_of_chief_counsel department of the treasury internal_revenue_service washington d c date cc pa apjp ekaye cor-111147-01 number info release date uil no dear ms this is in response to a letter dated date written by mr general information regarding the penalty for failure to provide an employee’s taxpayer_identification_number tin on a form_w-2 and the waiver of such penalty for reasonable_cause specifically the letter asks about the situation in which an employee refuses to obtain an identifying number based on religious objections requesting sec_6721 of the internal_revenue_code code generally imposes a dollar_figure penalty for a failure-described in sec_6721 -to include all the information required to be shown on an information_return sec_6724 defines information_return to include any statement of the amount of payments to another person required by sec_6051 relating to information returns with respect to income_tax withheld as sec_31_6051-1 of the employment_tax regulations requires that a form_w-2 show an employee’s ssn an employer must request an employee’s ssn for inclusion on form_w-2 sec_6721 provides an exception for de_minimis failures the number of information returns to which this exception applies for any calendar_year may not exceed the greater of ten or one-half of one percent of the total number of information returns required to be filed by the person during the calendar_year under sec_6721 however this exception only applies if the failure is corrected by august 1st of the calendar_year in which the required_filing_date occurs sec_6724 provides for a waiver of a penalty imposed by sec_6721 when the failure regarding an information reporting requirement is due to reasonable_cause and not willful neglect sec_301_6724-1 of the regulations on procedure and administration defines reasonable_cause this provision requires significant mitigating factors related to the failure or requires that the failure result from events beyond the filer’s control moreover the filer must establish that the filer acted in a responsible manner both before and after the failure under sec_301_6724-1 of the regulations events beyond the filer’s control would include the failure of a person required to provide information necessary for the filer to comply with the information reporting requirements to provide such information to the filer sec_301_6724-1 of the regulations defines acting in a responsible manner and refers to sec_301_6724-1 for a special rule regarding missing tins under that rule a filer will only be considered to act in a responsible manner if the filer makes the required requests for a correct tin generally a filer must make an initial request and if a tin is not received as a result of this request the filer must generally make two more annual requests the regulations specify the time and manner of making these requests thus the law generally imposes a penalty on an employer who fails to include an employee’s ssn on a form_w-2 however the penalty will not apply if the employer shows reasonable_cause for this failure to show reasonable_cause when the failure occurs because an employee does not provide the ssn to the employer the employer must make the required number of requests to the employee at the time and in the manner described in the regulations the information contained in this letter is provided for your general information only and is not intended to constitute a legal conclusion regarding the facts set forth in the correspondence it is advisory only and has no binding effect on the internal_revenue_service we hope that this general information is useful to your company if you have any additional questions regarding this matter please call elizabeth kaye badge no at sincerely pamela wilson fuller senior technician reviewer branch administrative provisions and judicial practice division procedure and administration enclosure cc
